Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Suneel Arora on September 10, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claims 2 and 12 are currently amended.

2. (Currently Amended) A non-transitory computer readable medium encoded with non- transitory computer readable instructions for performing a process comprising: 
storing, in a computerized database, a computer-simulation primate whole brain model representing whole brain neural activity, the whole brain model divided into a plurality of anatomical regional brain subunit models, each regional brain subunit model representing regional brain subunit neural activity and comprising a plurality of nodes that include user-modifiable parameters representing a user-modifiable connectivity structure of a regional brain subunit, the connectivity structure including anatomical and neural functional connectivity information of the regional brain subunit within the regional brain subunit, to one or more other regional brain subunits of the whole brain model, or both;
 receiving, via a graphical user interface, a user-directed search request in the computerized database that user-indicates a property of a neurodataset representing structural and brain neural activity of at least one of the whole brain model or a regional brain subunit model; 
accessing the whole brain model in response to receiving the search request; 
processing, by a processor, one or more parameters of the plurality of nodes of the whole brain model to identify one or more parameters of the whole brain model or regional brain subunit model that are associated with the user-indicated property of the neurodataset indicated in the search request; 
generating, for display in the graphical user interface, a visual presentation based on the identified one or more parameters; and 
permitting the user to train at least part of the whole brain model including by modifying the database to user-fit at least one parameter of at least one of the whole brain model or at least one of the regional brain subunit models to empirical intrinsic neural activity data measured from a particular patient.

12. (Currently Amended) A method comprising: SUPPLEMENTAL AMENDMENT AND RESPONSE UNDER 37 C.E.R. § 1.116Page 5 Application Number: 16/278,370Dkt: 3037.126US2 Filing Date: February 18, 2019

storing, in a computerized database, a computer- simulation primate whole brain model representing whole brain neural activity, the whole brain model divided into a plurality of anatomical regional brain subunit models, each regional brain subunit model representing regional brain subunit neural activity and comprising a plurality of nodes that include user-modifiable parameters representing a user-modifiable connectivity structure of a regional brain subunit, the connectivity structure including anatomical and neural functional connectivity information of the regional brain subunit within the regional brain subunit, to one or more other regional brain subunits of the whole brain model, or both; 
receiving, via a graphical user interface, a user-directed search request in the computerized database that user-indicates a property of a neurodataset representing structural and brain neural activity of at least one of the whole brain model or a regional brain subunit model; 
accessing the whole brain model in response to receiving the search request; 
processing, by a processor, one or more parameters of the plurality of nodes of the whole brain model to identify one or more parameters of the whole brain model or regional subunit model that are associated with the user-indicated property of the neurodataset indicated in the search request; 
generating, for display in the graphical user interface, a visual presentation based on the identified one or more parameters; and 
permitting the user to train at least a portion of the whole brain model including by modifying the database to user-fit at least one parameter of at least one of the whole brain model or at least one of the regional brain subunit models to empirical intrinsic neural activity data measured from a particular patient


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 2-21 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 2 and 12 describing on a primate whole brain model permitting the user to train at least part of the whole brain model including by modifying the database to user-fit at least one parameter of at least one of the whole brain model or at least one of the regional brain subunit models to empirical intrinsic neural activity data measured from a particular patient. Dependent claims are allowed for at least the same reason.
.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/LI WU CHANG/Primary Examiner, Art Unit 2124